Title: Enclosure: Commission Appointing Thomas Jefferson to University of Virginia Board of Visitors, 13 February 1819, enclosure no. 1 in James P. Preston to Thomas Jefferson, 27 February 1819
From: Preston, James Patton,Robertson, William (1750–1829)
To: Jefferson, Thomas


            Virginia, to wit:
            To Thomas Jefferson Esqr
            Whereas by an Act of the General Assembly passed the 25th day of January 1819, entitled “An Act establishing an University to be called the University of Virginia,” the Governor is required with the advice of the Council, forthwith to appoint visitors, and prescribe to them a day for their first meeting:—In pursuance of the said Act of the General Assembly, I James P. Preston Governor of the Commonwealth of Virginia do by and with the advice of Council, constitute and appoint you Thomas Jefferson Esqr a Visitor of the University of Virginia, with all the powers vested in the office of Visitor by the aforesaid Act of the General Assembly.
            In testimony whereof I have hereunto subscribed my name, and caused the Seal of the Commonwealth to be affixed, at the City of Richmond, this 13th day of February, in the year of Our Lord, One thousand, eight hundred and nineteen.
            James P. Preston
          